Citation Nr: 1723657	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-43 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a headache disorder, to include as secondary to service-connected sinusitis and rhinitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In May 2016, this matter was last before the Board.  At that time, the Board remanded the case to afford the Veteran a new VA examination, performed by an otoloaryngologist.  In accordance with May 2016 Remand, the Veteran received a VA examination in January 2017.  Therefore, the Board finds that there has been substantial compliance with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's headache disorder is due to his military service to include as secondary to his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for service connection for a headache disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Given the favorable disposition of the claim on appeal, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

II. Legal Analysis

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).

III. Merits of the Claim

The Veteran contends that his headache disability is related to his active duty service or, alternatively, secondarily to his service-connected sinusitis and rhinitis.  See March 2009 Statement in Support of Claim.

The Board reviewed the evidence and finds that the criteria for service connection for headaches have been met.  See 38 C.F.R. §§ 3.303, 3.310.

Initially, the Board notes that the Veteran is currently diagnosed with migraine and sinus headaches as noted in VA examinations dated in October 2015 and January 2017.  As such, the Veteran has a current disability with regard to this claim.  The Veteran is also service connected for sinusitis and rhinitis.  See December 2015 Rating Decision.

The Veteran's service treatment records (STRs) show that he complained of and was treated for sinus pressure, nasal congestion, hay fever associated with rhinitis, and headaches in service.  See September 1968 separation examination.  

Following service, in an October 1993 note, the Veteran's primary care provider noted the Veteran is currently diagnosed with sinus and migraine headaches.  A November 2013 letter from the Veteran's ENT physician states the Veteran suffers from chronic headaches in association with his sinus and nasal congestion.  The physician noted that the Veteran's current condition was caused or contributed to by his military service.  

The Veteran stated he has continually experienced headaches since service in Germany.  See January 2017 VA examination.  The Veteran reports that he gets headaches in the forehead and behind the eyes, with accompanying light sensitivity.  See October 2015 VA Examination.  He reports the headaches last approximately one to two hours.  Id.  The Veteran is competent to report observable symptomatology like headaches.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In April 2010, the Veteran submitted a "buddy" statement from a co-worker, who stated the Veteran is plagued by headaches.  Statements provided by the Veteran, as well as buddy statements from a friend, all indicate that the headaches had their onset during active service.  

The Veteran was afforded a VA examination in January 2017.  The examiner opined that it is likely that the Veteran's current sinus headaches are related to the in-service headaches.  The examiner noted that the Veteran's service treatment records note that he was treated for sinus issues while on active duty and had associated headaches with his nasal congestion and sinus pressure.  The examiner noted that the Veteran continued to suffer from ongoing sinusitis after discharge.  The examiner opined that it is as least as likely as not that the Veteran's sinus headaches are related to his chronic sinusitis and rhinitis.  The Board finds the opinion of the January 2017 examiner to be adequate, as it was based on a full review of the Veteran's medical history, claims file, and in-person examination, and was supported by an adequate rationale.  

The Board has considered an earlier October 2015 VA examination.  The examiner noted evidence of pre-existing rhinitis and chronic sinusitis and a diagnosis for migraine headaches.  However, the examiner opined that the Veteran's migraines were less likely than not due to his service-connected sinusitis and rhinitis because migraines are rarely attributed to sinusitis.  In reaching her conclusions, the examiner failed to acknowledge and consider that the Veteran has also been diagnosed with sinus headaches, not just migraine headaches.  The examiner also seemed to rely on the fact that there was no evidence of a nasal fracture, despite diagnoses of sinusitis and rhinitis in service.  The Board finds this examination to be inadequate and, therefore, affords it no weight.

In short, given the evidence of record, the Board finds the evidence is at least in equipoise.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a headache disorder has been established.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a headache disorder is granted.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


